Citation Nr: 0912450	
Decision Date: 04/03/09    Archive Date: 04/10/09

DOCKET NO.  06-13 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for right ear tinnitus.  

3.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD), due to asbestos exposure.  

4.  Entitlement to service connection for kidney stones.  

5.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

6.  Entitlement to service connection for irritable bowel 
syndrome (IBS), claimed as secondary to PTSD.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1960 to April 
1964.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2004 rating decision of the 
Cleveland, Ohio, Department of Veterans Affairs (VA) Regional 
Office (RO), which in pertinent part, denied the Veteran's 
claims of service connection for PTSD, bilateral hearing 
loss, right ear tinnitus, COPD due to asbestos exposure, 
kidney stones, and IBS claimed as secondary to PTSD.  The 
Board notes that during the course of the appeal, the 
Veteran's claims file was temporarily brokered to the 
Cleveland, Ohio, VA Regional Office.

In the VA Form 9, Appeal to the Board of Veterans' Appeals, 
received in April 2006, the Veteran indicated that he wished 
to testify at a hearing before the Board at the local RO.  He 
subsequently submitted a statement in August 2006, wherein he 
withdrew his hearing request.  Therefore, the Board finds 
that there is no hearing request pending at this time.  See 
38 C.F.R. § 20.702(e) (2008).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.  

2.  Competent evidence of bilateral hearing loss in service, 
manifestations of sensorineural hearing loss within one year 
following the Veteran's discharge from service, or of a nexus 
between the post service bilateral hearing loss disability 
and service, is not of record.  

3.  The competent evidence does not demonstrate that right 
ear tinnitus is causally related to the Veteran's active 
service.  

4.  The competent evidence does not demonstrate that COPD is 
causally related to the Veteran's active service.  

5.  Competent evidence of kidney stones is not of record.  

6.  The Veteran did not engage in combat with the enemy.  

7.  The Veteran's statements, without objective corroborating 
evidence, are insufficient to verify the actual occurrence of 
his alleged in-service stressors.  

8.  The Veteran does not have a service-connected disability.  

9.  The competent evidence does not demonstrate that IBS is 
causally related to the Veteran's active service.  


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in service or 
aggravated by service, nor may sensorineural hearing loss be 
presumed to have been incurred in service.  38 U.S.C.A. §§ 
1101, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.385 (2008).

2.  Right ear tinnitus was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.159, 3.303 (2008).  

3.  COPD was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.159, 3.303 (2008).

4.  Kidney stones were not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.159, 3.303 (2008).

5.  PTSD was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2008).

6.  IBS was not incurred in or aggravated by service, nor is 
it secondary to a service-connected disability.  38 U.S.C.A. 
§§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Applicable Rules and Regulations 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131.  Service connection for sensorineural 
hearing loss (an organic disease of the nervous system) may 
be granted if manifest to a compensable degree within one 
year of separation from service.  38 U.S.C.A. §§ 1101, 1131, 
1133, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  Service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that in order to prevail on the issue of 
service connection on the merits, there must be medical 
evidence of a (1) current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the Veteran had a chronic condition in service or during 
an applicable presumptive period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).  

Entitlement to service connection for impaired hearing is 
subject to the requirements of 38 C.F.R. § 3.385, which 
provide:  

For the purpose of applying the laws administered 
by VA, impaired hearing will be considered to be a 
disability when the auditory threshold in any of 
the frequencies 500, 1000, 2000, 3000, 4000 Hertz 
is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 
percent.  

This regulation defines hearing loss disability for VA 
compensation purposes.  See Hensley v. Brown, 5 Vet. App. 
155, 157 (1993) (the threshold for normal hearing is from 0 
to 20 dB, and higher threshold levels indicate some degree of 
hearing loss).

In order for service connection to be awarded for PTSD, three 
elements must be present:  (1) a current medical diagnosis of 
PTSD in accordance with 38 C.F.R. § 4.125(a); (2) medical 
evidence of a causal nexus between current symptomatology and 
a claimed in-service stressor; and (3) credible supporting 
evidence that the claimed in-service stressor actually 
occurred.  38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 
128 (1997).  With respect to the second element, if the 
evidence shows that the Veteran did not serve in combat with 
enemy forces during service, or if there is a determination 
that the Veteran engaged in combat but the claimed stressor 
is not related to such combat, there must be independent 
evidence to corroborate the Veteran's statement as to the 
occurrence of the claimed stressor.  Doran v. Brown, 6 Vet. 
App. 283, 289 (1994).  The Veteran's testimony, by itself, 
cannot, as a matter of law, establish the occurrence of a 
non-combat stressor.  See Dizoglio v. Brown, 9 Vet. App. 163, 
166 (1996).  If a PTSD claim is based on in-service personal 
assault, evidence from sources other than the Veteran's 
service records may corroborate the Veteran's account of the 
stressor incident.  38 C.F.R. § 3.304(f)(3) (2008).  

The above cited regulation, 38 C.F.R. § 4.125(a), refers to 
the American Psychiatric Association's Diagnostic and 
Statistical Manual for Mental Disorders, 4th ed. (1994) (DMS- 
IV), as the source for criteria for the diagnosis of claimed 
psychiatric disorders.  DSM-IV provides that a valid 
diagnosis of PTSD requires that a person has been exposed to 
a traumatic event in which both of the following were 
present:  (1) the person experienced, witnessed, or was 
confronted with an event or events that involved actual or 
threatened death or serious injury, or a threat to the 
physical integrity of himself or others, and (2) the person's 
response involved intense fear, helplessness, or horror.  

With respect to a claim of entitlement to service connection 
for PTSD based on an alleged personal assault, 38 C.F.R. § 
3.304(f)(3) provides that if a PTSD claim is based on in-
service personal assault, evidence from sources other than 
the Veteran's service records may corroborate the Veteran's 
account of the stressor incident.  Examples of such evidence 
include, but are not limited to:  records from law 
enforcement authorities, rape crisis centers, mental health 
counseling centers, hospitals, or physicians; pregnancy tests 
or tests for sexually transmitted diseases; and statements 
from family members, roommates, fellow service members, or 
clergy.  Evidence of behavior changes following the claimed 
assault is one type of relevant evidence that may be found in 
these sources.  Examples of behavior changes that may 
constitute credible evidence of the stressor include, but are 
not limited to:  a request for a transfer to another military 
duty assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  VA will not deny a PTSD claim that 
is based on in-service personal assault without first 
advising the claimant that evidence from sources other than 
the Veteran's service records or evidence of behavior changes 
may constitute credible supporting evidence of the stressor 
and allowing him or her the opportunity to furnish this type 
of evidence or advise VA of potential sources of such 
evidence.  VA may submit any evidence that it receives to an 
appropriate medical or mental health professional for an 
opinion as to whether it indicates that a personal assault 
occurred.  38 C.F.R. § 3.304(f)(3).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

II.  Decision  
A.  Bilateral Hearing Loss and Right Ear Tinnitus

In a December 2004 personal statement, the Veteran explained 
that being a gunner's mate during his active service caused 
his current bilateral hearing loss and right ear tinnitus.  
He stated that he slept less than 100 feet from the engine 
room and fired guns continuously while also serving as a 
mount captain.  He contended that he took part in nuclear 
testing in the South Pacific, which was "acoustically 
numbing," and aboard the U.S.S. Monticello, he experienced 
"the blast" that turned the ship sideways.  After discharge 
from service, the Veteran stated that he was a diesel 
mechanic in an "on and off" noisy environment.  The Veteran 
asserts that service connection is warranted for his 
bilateral hearing loss and right ear tinnitus.  

Due to the similar medical history and evidence related to 
the claims, as well as the similar disposition of the issues, 
the Board will address them in a common discussion.  

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
grant of service connection for bilateral hearing loss and 
right ear tinnitus.  At the outset, the Board notes that 
current audiological testing revealed mild sloping to 
profound sensorineural hearing loss from 250 Hertz through 
8000 Hertz in both ears and the presence of right ear 
tinnitus.  Additionally, the Veteran is competent to allege 
that he experienced hearing difficulties and noticed ringing 
in the ears while in service.  However, the probative and 
persuasive evidence of record fails to show that the 
Veteran's hearing loss and tinnitus are service related.  

The Veteran's service treatment records show no diagnosis of 
hearing loss or tinnitus.  Although in June 1960, an 
audiogram test, when converted to ISO units, notes that the 
Veteran's hearing on the right was 15, 10, 20, 20, 15, and 40 
decibels at the frequencies of 500, 1000, 2000, 3000, 4000, 
and 6000 Hertz, respectively, and on the left was 25, 25, 25, 
25, 40, and 45 at the frequencies of 500, 1000, 2000, 3000, 
4000, and 6000 Hertz, respectively.  However, at that time, 
no defects were noted and "audiogram group" rather than 
"individual" was noted.  Further, the service treatment 
records thereafter are negative.  In fact, the Veteran's June 
1960 entrance examination report and March 1964 medical 
examination for release to inactive duty reflect no 
abnormalities of the ears and that the Veteran's hearing was 
15/15 with whispered voice.  

Post service treatment records merely reflect complaints of 
and treatment for bilateral hearing loss and right ear 
tinnitus.  Based upon the evidence in the claims file, the 
first time the Veteran's bilateral hearing loss and right ear 
tinnitus are shown is in the April 2004 VA examination 
report, which occurred many years following discharge from 
service.  The Board acknowledges that the Veteran has 
contended, in essence, that his hearing loss and right ear 
tinnitus have existed since his military service.  The 
Veteran is also competent to state that he was exposed to 
acoustic trauma as a gunner's mate.  Additionally, the Board 
is of course aware of the provisions of 38 C.F.R. § 3.303(b), 
relating to chronicity and continuity of symptomatology; 
however, there is no objective medical evidence of record of 
bilateral hearing loss and right ear tinnitus being caused by 
inservice noise exposure during service or immediately 
thereafter.  In this regard the Board also notes that the 
absence of evidence in support of an alleged fact clearly is 
an evidentiary circumstance that weighs against the existence 
of the alleged fact.  Forshey v. Principi, 284 F.3d 1335, 
1363 (Fed. Cir. 2002) (holding that negative evidence means 
that "which tends to disprove the existence of an alleged 
fact").  Moreover, in Maxson v. Gober, 230 F.3d 1330 (Fed. 
Cir. 2000), the Court held that "evidence of a prolonged 
period without medical complaint can be considered, along 
with other factors concerning the Veteran's health and 
medical treatment during and after military service."  Id. 
at 1333.  

Given the negative service treatment records, the absence of 
complaint or treatment until many years after service, and 
the absence of any medical evidence showing continuity of 
symptomatology, the Board finds that the evidence weighs 
against the Veteran's claims.  See Voerth v. West, 13 Vet. 
App. 117, 120- 21 (1999) (there must be medical evidence on 
file demonstrating a relationship between the Veteran's 
current disabilities and the claimed continuous 
symptomatology, unless such a relationship is one as to which 
a lay person's observations is competent).  

In April 2004, the Veteran was afforded a VA examination for 
his bilateral hearing loss and right ear tinnitus.  During 
the examination, the Veteran reported noise exposure in 
service while serving as a gunner's mate in the Navy and 
stated that he began to notice is right ear tinnitus only 
"twenty some years ago."  The Veteran also informed the 
examiner that after service he worked as a charter boat 
captain for fifteen years, during which time he used no ear 
protection.  Additionally, he worked as a logger and used 
heavy equipment for approximately twenty-three years without 
using ear protection until the last ten to twelve years.  

Based upon a review of the claims file and audiological 
testing, the examiner noted that the Veteran's service 
treatment records showed no evidence of hearing impairment at 
the time of his discharge, although puretone testing was not 
performed.  He conceded that the Veteran was exposed to 
acoustic trauma during his military service as a gunner's 
mate if ear protection was not used, but noted that as a 
civilian, the Veteran spent many years as a logger and worked 
with heavy equipment without the use of ear protection.  The 
examiner concluded that since there was no evidence of 
hearing problems at the time of discharge from service and 
because the Veteran had long term exposure to occupational 
noise, "it is likely that the [V]et's hearing loss is work 
related rather than service connected.  The tinnitus also 
appears work related if it was first noticed after getting 
slag in the right ear in the mid 70's."  

With regard to the examiner's opinion, the Board initially 
notes that it weighs against the Veteran's claims.  When read 
in context, the examiner clearly finds that the Veteran's 
hearing loss and right ear tinnitus were not caused by 
military noise exposure.  This finding is also consistent 
with the other evidence of record.  As previously stated, the 
service treatment records show no diagnosis of hearing loss 
or tinnitus, and it was not until many years after service 
that the Veteran's hearing loss and right ear tinnitus were 
initially diagnosed.  In addition to the foregoing, the 
Veteran's own statements on VA examination are inconsistent 
with his appellate assertions. Specifically, on VA 
examination, the Veteran stated that he noticed his right ear 
tinnitus sometime in 1975 or 1976, which is after discharge 
from service.  As such, the Board finds that the VA 
examiner's April 2004 medical opinion is definitive and of 
great probative value.  The Veteran's bilateral hearing loss 
and right ear tinnitus are not related to his military 
service, and there is no competent medical evidence to 
balance the April 2004 VA medical opinion.  

The Board is aware of the Veteran's contentions that his 
bilateral hearing loss and right ear tinnitus are somehow 
etiologically related to service.  However, competent medical 
evidence is required in order to grant service connection for 
these claims.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 92 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  

The Board finds that the Veteran's claims for service 
connection for bilateral hearing loss and right ear tinnitus 
cannot be granted because there is no evidence of hearing 
loss or right ear tinnitus at the time he separated from 
service, no evidence of manifestations of sensorineural 
hearing loss to a compensable degree within one year 
following his discharge from service, no evidence of 
continuity of symptomatology of hearing loss and right ear 
tinnitus from the time he separated from service until the 
first objective showing of hearing loss and right ear 
tinnitus, and no competent evidence of a nexus between 
bilateral hearing loss and right ear tinnitus to his active 
military service.  

Accordingly for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the claims 
of service connection for bilateral hearing loss and right 
ear tinnitus, and there is no doubt to be resolved.  See 
Gilbert, 1 Vet. App. at 55.

B.  Chronic Obstructive Pulmonary Disease (COPD), Due to 
Asbestos Exposure

The Veteran contends that his COPD is due to in-service 
asbestos exposure and "compounded" by smoking.  

The Board notes that there is no specific statutory guidance 
with regard to asbestos-related claims, nor has the Secretary 
promulgated any regulations in regard to such claims.  
However, VA has issued a circular on asbestos-related 
diseases.  DVB Circular 21-88-8, Asbestos-Related Diseases 
(May 11, 1988) (DVB Circular) provides guidelines for 
considering compensation claims based on exposure to 
asbestos.  The information and instructions from the DVB 
Circular have been included in a VA Adjudication Procedure 
Manual, M21-1 (M21-1), Part VI, 7.21.  The Court has held 
that VA must analyze an appellant's claim to entitlement to 
service connection for asbestosis or asbestos-related 
disabilities under the administrative protocols under these 
guidelines.  Ennis v. Brown, 4 Vet. App, 523, 527 (1993); 
McGinty v. Brown, 4 Vet. App. 428, 432 (1993).

The guidelines provide that the latency period for asbestos-
related diseases varies from 10-45 years or more between 
first exposure and development of disease.  M21-1, part VI, 
para. 7.21(b)(1) and (2).  It is noted that an asbestos-
related disease can develop from brief exposure to asbestos 
or as a bystander.  The guidelines identify the nature of 
some asbestos-related diseases.  The most common disease is 
interstitial pulmonary fibrosis (asbestosis).  Asbestos 
fibers may also produce pleural effusions and fibrosis, 
pleural plaques, mesotheliomas of the pleura and peritoneum, 
lung cancer, and cancers of the gastrointestinal tract.  See 
M21-1, part VI, para. 7.21(a)(1).

The Court has further held that in adjudicating asbestos-
related claims, it must be determined whether development 
procedures applicable to such claims have been followed.  See 
Ashford v. Brown, 10 Vet. App. 120 (1997).  The guidelines 
provide, in part, that the clinical diagnosis of asbestosis 
requires a history of exposure and radiographic evidence of 
parenchymal disease; that rating specialists are to develop 
any evidence of asbestos exposure before, during and after 
service; and that a determination must be made as to whether 
there is a relationship between asbestos exposure and the 
claimed disease, keeping in mind the latency period and 
exposure information.  M21-1, part VI, para. 7.21(d)(1).  

A review of the Veteran's DD Form 214 and service personnel 
records disclose that he served on board the U.S.S. Merrick 
and U.S.S. Monticello.  Service personnel records indicate 
the Veteran served as a seaman apprentice, but there is no 
official service department documentation to support or 
contradict his claim of exposure to asbestos during service.  
Assuming that he was exposed to asbestos in service, the 
Board notes that mere exposure to a potentially harmful 
agent, alone, is insufficient establish entitlement to VA 
disability benefits.  The question in a claim such as this is 
whether disabling harm ensued.  The medical evidence must 
show not only a currently diagnosed disability, but also a 
nexus, that is, a causal connection, between this current 
disability and the exposure to asbestos in service.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service treatment records are entirely negative for evidence 
of a chronic respiratory disorder, to include COPD.  Clinical 
evaluation of the Veteran's lungs and chest were normal 
during the March 1964 release to inactive duty examination.  

Thereafter, post service treatment records reflect a 
diagnosis of and treatment for COPD.  Based upon the evidence 
in the claims file, the first time the Veteran's COPD is 
shown is in the April 2004 VA examination, which occurred 
many years following the Veteran's discharge from service.  
This gap of so many years in the record militates against a 
finding that the Veteran's military service caused his 
current COPD, and also rebuts any assertion of continuity of 
symptomatology since separation from service.  There is no 
corroborating evidence of continuity of symptomatology from 
the time the Veteran separated from service until 
approximately the 2004.  See 38 C.F.R. § 3.303(b); see also 
Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 
(Fed. Cir. 2000) (to the effect that service incurrence may 
be rebutted by the absence of medical treatment for the 
claimed condition for many years after service).  

During the April 2004 VA examination, the Veteran admitted to 
the examiner that during his military service, he was exposed 
to asbestos in the ships that he was assigned to, and on most 
occasions, he would be among the seamen assigned to repair 
the ship's insulation which exposed him to more asbestos.  
The Veteran admitted to smoking two to three packs of 
cigarettes a day since the age eighteen, with a recent 
reduction in the last two to three years to approximately a 
half to three-quarters of a pack a day.  The examiner 
estimated that the Veteran has 105 pack years of cigarette 
smoke in his lungs.  

Upon review of the claims file and pulmonary function 
testing, the examiner diagnosed the Veteran with mild COPD.  
The examiner noted the probable in-service asbestos exposure, 
but opined that "it is more likely than not that his history 
of 105 pack years of smoking is more related to his pulmonary 
disease than potential asbestos exposure."  There is no 
probative medical evidence suggesting a link between the 
Veteran's period of service and his current COPD.  

Although the Veteran has alleged that his respiratory 
disorder is the result of his exposure to asbestos during 
service, the Board notes that the Veteran is competent to 
report that on which he has personal knowledge, i.e., what 
comes to him through his senses.  Layno v. Brown, 6 Vet. App. 
465, 470 (1994).  However, the Veteran is a layperson, and as 
a layperson, he does not have the expertise to render a 
medical diagnosis or an opinion regarding the etiology of a 
disease or disorder.  He cannot state, with medical 
certainty, that he has a respiratory disorder that is due to 
being exposed to asbestos during service.  In the absence of 
evidence demonstrating that the Veteran has the requisite 
training to proffer medical opinions, the contentions made by 
him are no more than unsubstantiated conjecture and are of no 
probative value.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992); Moray v. Brown, 5 Vet. App. 211 (1993).

In the absence of competent medical evidence linking the 
Veteran's current disability to service, service connection 
for COPD due to asbestos exposure, is not warranted, and 
there is no doubt to be resolved.  See Gilbert, 1 Vet. App. 
at 55.  

C.  Kidney Stones  

The Veteran asserts that service connection is warranted for 
his kidney stones.  

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
grant of service connection for kidney stones.  The Board 
acknowledges that service treatment records note a July 1962 
sick call visit for complaints of severe pain in the back 
radiating to the right testicle resulting in a diagnosis of 
calculus in the right kidney.  However, the March 1964 
release to inactive duty examination noted no abnormalities 
associated with the Veteran's genito-urinary (G-U) system.  

Furthermore, after service, there is no competent evidence of 
a current disability related to kidney stones.  Abdominal x-
rays showed no evidence of kidney stones as reported in the 
April 2004 VA examination report.  More importantly, the 
April 2004 VA examiner concluded that it was not possible to 
state whether the Veteran's kidney stones were related to 
service because he has no current evidence of kidney stones.  

Given the aforementioned, even though the Veteran's service 
treatment records reflect a diagnosis of calculus in the 
right kidney, there is no showing in the Veteran's post 
service treatment records of kidney stones.  That a condition 
or injury occurred in service is not enough; there must be a 
current disability resulting from that condition or injury.  
See Chelte v. Brown, 10 Vet. App. 268, 271 (1997).  The 
Veteran has not brought forth competent evidence from a 
medical professional of a current "disability" stemming 
from calculus in the right kidney during service; thus, 
service connection for the claimed condition cannot be 
granted.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992) (Court stated "Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability," and 
held "[i]n the absence of proof of a present disability[,] 
there can be no valid claim"); Rabideau v. Derwinski, 2 Vet. 
App. 141, 143-44 (1992). 

The Board does not doubt the sincerity of the Veteran's 
beliefs that he has kidney stones.  However, although the 
Veteran is competent to describe symptoms observable to a lay 
person, he is without the appropriate medical training and 
expertise to offer an opinion on a medical matter, to include 
the diagnosis of a specific disability.  See Bostain v. West, 
11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992); see also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge").  

For the reasons stated above, the Board finds that a 
preponderance of the evidence is against the claim for 
service connection for kidney stones, and there is no doubt 
to be resolved.  See Gilbert, 1 Vet. App. 49, 55 (1990).  

D.  Post-Traumatic Stress Disorder (PTSD)

The Veteran asserts that his PTSD is related to being 
sexually assaulted and witnessing traumatic experiences 
during his military service.  In his PTSD stressor 
questionnaire, the Veteran stated that he fell two and a half 
decks on a boat causing injury to his back.  He received no 
medical care, and his commander forced him to stay at his 
post.  The Veteran also reported that during landing 
operations, the ship rolled over in a high surf.  The Veteran 
and other soldiers were forced out to sea by the backwash.  
Two soldiers died, but he was rescued.  Additionally, he 
witnessed a fellow shipmate's head get caught in loading 
equipment and endured rape and sexual assault by two petty 
officers.  The Veteran contends that these events during his 
military service caused his PTSD.  

In this case, the Veteran contends that his noncombat-related 
stressors caused his PTSD, and there is no other evidence of 
record to suggest otherwise.  As the Veteran's claimed 
stressors do not involve being engaged in combat with the 
enemy, his lay testimony alone is not enough to establish the 
occurrence of the alleged stressors.  See Moreau v. Brown, 9 
Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 
163, 166 (1996).  To that end, the record must contain 
service records or other corroborative evidence that 
substantiates or verifies his testimony or statements as to 
the occurrence of the claimed stressors.  See West (Carlton) 
v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. 
App. 91, 98 (1993).  Moreover, a medical opinion diagnosing 
PTSD does not suffice to verify the occurrence of the claimed 
in-service stressors.  See Moreau, 9 Vet. App. at 395-96; 
Cohen, 10 Vet. App. at 142.

Throughout the pendency of this appeal, the Veteran has 
asserted that he is entitled to service connection for PTSD 
because he developed this condition as a direct result of 
being raped and witnessing several traumatic experiences 
during his active service.  However, a review of the service 
treatment records and post service medical evidence does not 
reveal any reliable evidence which might substantiate his 
assertions in this regard.  While the Veteran's service 
personnel records reflect a court-martial for failure to obey 
lawful regulation in November 1962, there is no indication 
that the Veteran's stated stressors occurred.  The Board also 
notes that prior to discharge in April 1964, psychiatric 
evaluation of the Veteran was normal.  
Furthermore, the Board notes that post service treatment 
records reflect several diagnoses of PTSD.  In particular, 
the April 2004 VA examiner diagnosed the Veteran with PTSD 
that is "more likely than not related to events which took 
place while he was in the Navy."  However, the diagnoses of 
record and the VA examiner's opinion are not based on the 
actual occurrence of the Veteran's claimed in-service sexual 
assaults and traumatic events.  They are based entirely on 
his assertions in this regard, rather than any reliable or 
objective confirmatory evidence.  The Court has stated that 
"[i]t is the duty of the [Board] as the factfinder to 
determine credibility of the testimony and other lay 
evidence."  Culver v. Derwinski, 3 Vet. App. 292, 297 
(1992).  Additionally, in this regard, we point out that the 
Board is not bound to accept the diagnosis of PTSD if the 
evidence of record does not objectively support that 
diagnosis.  Wood v. Derwinski, 1 Vet. App. 406 (1991).

While the Veteran has asserted that his PTSD resulted from 
traumatic events during his military service, there is simply 
no evidence corroborating his claim.  Not only is there an 
absence of supportive evidence but the Veteran himself does 
not appear to be an accurate historian and it is unlikely 
that his stressors are verifiable in view of the 
inconsistencies in his claim.  There is no independent 
evidence of record showing that his MOS as a seaman 
apprentice exposed him to the asserted stressful events.  In 
addition, the RO requested the deck logs for the U.S.S. 
Merrick from December 1963, the ship that allegedly rolled 
over in a high surf causing the deaths of two soldiers and 
injury to the Veteran.  However, in addition to providing the 
ship's history, the National Archives and Records 
Administration (NARA) stated in its October 2005 letter that 
there was no record found documenting the vessel rolling over 
and injuring soldiers.  Thus, there is no credible supporting 
evidence to corroborate his alleged inservice stressors.  

In addition, as previously indicated, service connection for 
PTSD requires medical evidence establishing a diagnosis of 
the condition; credible supporting evidence that the claimed 
in-service stressor occurred; and, a link established by 
medical evidence, between current symptoms and an in-service 
stressor.  As stated, although the medical evidence of record 
reflects multiple diagnoses of PTSD attributing the Veteran's 
PTSD to his traumatic experiences in the military, the 
current diagnoses of record are based on the unverified 
stressor events claimed by the Veteran.  As such, because the 
diagnosis rests on stressors which have not been verified, it 
fails to satisfy the criteria noted above for a valid PTSD 
diagnosis for VA purposes.  See 38 C.F.R. § 3.304(f).

The Board notes in passing that under 38 C.F.R. § 3.304(f) 
evidence from sources other than the Veteran's service 
records may corroborate his account of an alleged personal 
assault.  The Veteran reported in his February 2006 stressor 
statement that he did not report the rape to military 
authorities and kept his alleged rape incident to himself for 
approximately 40 years until 2004.  The Veteran has not 
submitted statements attesting to his claimed stressor events 
from roommates, fellow service members, or clergy who he had 
known while in service, nor has he indicated that such 
information is available.  

The Board does not doubt the sincerity of the Veteran's 
beliefs that his claimed condition of PTSD is attributable to 
service.  However, as a layperson without the appropriate 
medical training and expertise, he simply is not competent to 
provide a probative opinion on a medical matter, to include 
the diagnosis of a specific disability.  See Bostain v. West, 
11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992); see also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge").  

Since a valid diagnosis of PTSD based upon a verified 
stressor is not of record, a preponderance of the evidence is 
against the Veteran's claim.  As such, the benefit of the 
doubt doctrine is inapplicable, and the claim must be denied.  
See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

E.  Irritable Bowel Syndrome, Claimed as Secondary to PTSD  

The Veteran also contends that his IBS was incurred on a 
secondary basis as a result of his claimed PTSD.  

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. § 
3.310(a) (2008).  

Secondary service connection may also be established for a 
nonservice-connected disability which is aggravated by a 
service connected disability.  In this instance, the Veteran 
may be compensated for the degree of disability over and 
above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

The Board notes that 38 C.F.R. § 3.310, the regulation that 
governs claims for secondary service connection, has been 
amended recently.  The new regulation appears to place 
additional evidentiary burdens on claimants seeking service 
connection based on aggravation; specifically, in terms of 
establishing a baseline level of disability for the non-
service-connected condition prior to the aggravation.  
Nonetheless, given the evidence (or lack thereof) presented 
in this case, the Veteran's claim, as discussed below, is 
without merit.

As noted above, service connection is not warranted for the 
Veteran's PTSD.  Because the Veteran has not been granted 
service connection for PTSD, his claim of entitlement to 
service connection for IBS, claimed as secondary to PTSD 
warrants no further consideration in this regard.  38 C.F.R. 
§ 3.310.  

The Board now turns to whether service connection is 
warranted on a direct basis for the Veteran's IBS.  Service 
treatment records reveal no complaints, treatments, or 
diagnosis of IBS, and no abnormalities were noted on the 
March 1964 release to inactive duty.  Post service treatment 
records reflect a prior history of IBS, but there is no 
evidence of the Veteran currently seeking treatment for his 
condition.  Based upon the evidence in the claims file, the 
Board finds that the treatment records do not etiologically 
relate the Veteran's IBS to service or any event of service.  
In fact, the first time the Veteran's IBS is shown is in the 
April 2004 VA examination report, which is many years 
following the Veteran's discharge from service.  There is no 
objective medical evidence of record of IBS caused during the 
Veteran's military service or immediately thereafter.  In 
this regard the Board also notes that the absence of evidence 
in support of an alleged fact clearly is an evidentiary 
circumstance that weighs against the existence of the alleged 
fact.  Forshey, supra.  Given the service treatment records, 
the absence of complaint or treatment until many years after 
service, and the absence of any medical evidence relating the 
Veteran's symptoms to service, continuity of symptomatology 
has not been established.  

Furthermore, no medical professional has provided competent 
medical evidence linking the Veteran's IBS to his active 
service.  In fact, the April 2004 VA examiner diagnosed the 
Veteran with IBS by history.  He indicated that the Veteran's 
history was consistent with irritable bowel problems, but 
concluded that it is "as likely as not likely that the 
irritable bowel disease is related to trauma during the 
service and post[-]traumatic stress since service."  Thus, 
without evidence of IBS in service and with no evidence of a 
nexus between IBS and service, service connection for IBS is 
not warranted.  There is no probative medical evidence 
suggesting a link between the Veteran's period of service and 
his IBS.  

In summary, given the absence of IBS or any related 
gastrointestinal conditions upon discharge, the absence of 
complaint or treatment until many years after service, and 
the absence of any affirmative competent evidence linking IBS 
to service, the Board finds that the evidence weighs against 
the Veteran's claim.  

The Board is aware of the Veteran's contentions that his IBS 
are somehow etiologically related to service.  However, 
competent medical evidence is required in order to grant 
service connection for this claim.  See Bostain v. West, 11 
Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 92 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge").  

For the reasons stated above, the Board finds that the 
preponderance of the evidence is against the claim for 
service connection for irritable bowel syndrome (IBS), and 
there is no doubt to be resolved.  See Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990).

III.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, or any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004), the Court held that VA must 
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; and (3) inform the claimant 
about the information and evidence the claimant is expected 
to provide.  

The Board finds that the VCAA notice requirements have been 
satisfied by the February 2004 letter.  In the February 2004 
letter, VA informed the Veteran that in order to substantiate 
a claim for service connection, the evidence needed to show 
he had a current disability, a disease or injury in service, 
and evidence of a nexus between the post service disability 
and the disease or injury in service, which was usually shown 
by medical records or medical opinions.  See also the 
November 2004 and September 2005 VCAA letters.  

As to informing the Veteran of which information and evidence 
he was to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf, VA informed him it had 
a duty to obtain any records held by any federal agency.  It 
also informed him that on his behalf, VA would make 
reasonable efforts to obtain records that were not held by a 
federal agency, such as records from private doctors and 
hospitals.  Finally, the RO told the Veteran that he could 
obtain private records himself and submit them to VA.  

In accordance with Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), a March 2006 letter to the Veteran included the 
type of evidence necessary to establish a disability rating 
and effective date for the disability on appeal.  Although 
this notice was not issued before the rating decision on 
appeal, the Veteran has not been prejudiced, as the Veteran's 
pending claim is denied.  A statement of the case (SSOC) was 
also issued to him in March 2006.  See Prickett v. Nicholson, 
20 Vet. App. 370 (2006).  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has obtained the Veteran's service 
treatment records and VA outpatient treatment records from 
April 2004 to March 2006.  The Veteran was also afforded a VA 
examination in connection with his claims.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claims.  The evidence of record 
provides sufficient information to adequately evaluate the 
claims, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  
Therefore, no further assistance to the Veteran with the 
development of evidence is required.  38 U.S.C.A. § 
5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006).  


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.  

Entitlement to service connection for right ear tinnitus is 
denied.  

Entitlement to service connection for COPD, due to asbestos 
exposure is denied.  

Entitlement to service connection for kidney stones is 
denied.  

Entitlement to service connection for PTSD is denied.  

Entitlement to service connection for IBS, claimed as 
secondary to PTSD is denied.  



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


